COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        Rolando Acevedo, et al., v. The O’Quinn Law Firm, et al.

Appellate case number:      01-14-00138-CV

Trial court case number:    392,247-416

Trial court:                Probate Court Number 2 of Harris County

       After this Court’s December 16, 2014 Order reinstated this case, intervenors-
appellants filed an “Unopposed Second Motion to Abate Appeal Pending Settlement
Approval” for another ninety days until March 20, 2015. Appellants’ counsel explains
that he had failed to file a motion or further status update by December 2, 2014, because
that deadline was not calendared. Appellants’ counsel, however, contends that, since his
last update letter filed with this Court on November 3, 2014, settlement negotiations have
been fruitful as the trial court signed an order on November 7, 2014, appointing Judge
Frank Price as Special Master to apportion each client’s share of the proposed settlement.
Judge Price is expected to complete his tasks within the next ten days and releases will
then have to be sent to all fifty appellants and other clients connected to this suit,
appellants request to extend the abatement of this appeal. Because appellants’ counsel
apparently mistakenly failed to calendar the December 2, 2014, deadline, and a Special
Master has been appointed, appellants’ motion to abate is granted.
       Accordingly, this appeal is abated again, treated as a closed case, and removed
from this Court’s active docket. However, counsel for both parties is instructed to update
this Court regarding the status of settlement of this appeal every thirty days from the
date of this order. Unless otherwise advised via motion to extend the abatement, or the
appeal is dismissed upon a motion, the Court will reinstate this appeal on March 23,
2015. Upon reinstatement, appellants’ brief will be due April 22, 2015.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: December 23, 2014